
	

115 S3133 IS: Solar Farm Fairness Act
U.S. Senate
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3133
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2018
			Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Farm Security and Rural Investment Act of 2002 to clarify certain requirements
			 relating to solar electric power generation projects.
	
	
 1.Short titleThis Act may be cited as the Solar Farm Fairness Act. 2.Parity for Rural Energy for America ProgramSection 9007(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(a)) is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so designated), by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (3)by adding at the end the following:  (2)Requirements relating to solar electric power generation projectsNotwithstanding any other provision of law (including regulations), for purposes of providing financial assistance to a solar electric power generation project under this section, the size standard in number of employees applicable to electric power distribution under section 121.201 of title 13, Code of Federal Regulations (as in effect on the date of enactment of the Solar Farm Fairness Act), shall apply to solar electric power generation instead of the size standard in number of employees that would otherwise apply to solar electric power generation under that section..
